PK VENTURES, INC. AND SUBSIDIARIES, ET AL., Petitioners 1 v. COMMISSIONER OF INTERNAL REVENUE, Respondent PK Ventures, Inc. v. Comm'rNos. 5836-99, 6395-99, 10154-99 United States Tax CourtT.C. Memo 2005-56; 2005 Tax Ct. Memo LEXIS 56; 89 T.C.M. (CCH) 880; March 28, 2005, Filed *56  THIS OPINION WAS WITHDRAWN BY COURT.  Footnotes1. Cases of the following petitioners are consolidated herewith: P.K. Ventures I Limited Partnership, Robert L. Rose, Tax Matters Partner, docket No. 6395-99; Robert L. and Alice N. Rose, docket No. 10154-99.↩